DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Analog Devices Global Unlimited Company application filed with the Office on 14 November 2019.

Claims 1-3, 6, 7, 10, 11, 13-18, 20, 22, 24, 25, and 27-29 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 14 November 2019, is acknowledged and has been entered.

Priority
The instant application is the US National Stage Application of the International Patent Application, PCT/EP2018/062505, which itself claims priority to a US Provisional Patent Application, 62/506,318, which was filed on 15 May 2017.  Therefore, the instant application has an effective filing date of 15 May 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 14 November 2019, and 27 May 2021 are in compliance with 
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sensor 2700, recite at least on page 28, line 10, of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 2100, shown in Figure 21; elements 2301, 2306, 2307, 2310, 2311, 2340, and 2341, shown in Figure 23; and, elements 2800 and 2806, shown in Figure 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 16, 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by C. Nie, et al. (“An integrated flex-microfluidic-Si chip device towards sweat sensing applications”, Sensors and Actuators B: Chemical, 227: p. 427-437, May 2016; hereinafter, “Nie”).

Regarding claims 1, 27 and 2, Nie discloses a proof-of-principle of an integrated silicon-based electrochemical pH sensor chip (6.1. Conclusions, p. [a]n integrated ion-sensitive probe apparatus for sensing a concentration of a material without requiring an active electrode”).  Nie teaches a Si-based electrochemical sensor chip (last ¶, 1. Introduction, p. 828; which reads upon the limitation, “a semiconductor substrate”).  Further, Nie teaches a circular iridium oxide electrode (2nd ¶, 2. The design, p. 428), which is a pH-sensitive material (1st ¶, 3. Fabrication steps, p. 428-429; Figure 7; which reads upon “a first passive electrode integrated with the semiconductor substrate and configured to contact a solution and to provide a first electrical voltage as a function of a concentration of an ion within the solution”). Additionally, Nie teaches a microfluidic channel having an inlet cavity and outlet cavity, as well as a sensing cavity, within a composite layer of the disclosed sensor chip (4th ¶, 2. The design, p. 428; which reads upon the claimed, “a cavity configured to expose the solution to the first passive electrode”).

Regarding claim 6, Nie teaches the sensor electrodes are formed on the surface of the chip (Figure 4), and wherein the microchannel runs in a perpendicular manner across the face of the sensor electrodes (Figures 1b and 5c-e).

Regarding claim 7, Nie teaches paper, which would be a type of filter, placed within the cavity (Figures 2a-d).

[a] method of operating a sensor apparatus”).  Nie teaches a Si-based electrochemical sensor chip (last ¶, 1. Introduction, p. 828), comprising a circular iridium oxide electrode (2nd ¶, 2. The design, p. 428), which is a pH-sensitive material (1st ¶, 3. Fabrication steps, p. 428-429; Figure 7) and a microfluidic channel having an inlet cavity and outlet cavity, as well as a sensing cavity, within a composite layer of the disclosed sensor chip (4th ¶, 2. The design, p. 428), to which sweat samples are applied (3rd ¶, 5.1. Reference measurements of the electrochemical sensing chip, p. 431; which read upon “exposing material to a passive, ion-sensitive electrode via a cavity of a semiconductor substrate, the semiconductor substrate including the passive ion-sensitive electrode”).  Nie additionally teaches said sensor chip is connected to a millivolt meter via a standard ZiF connector for monitoring the output over time (1st ¶, 4. Experimental platform, p. 430; which reads on “receiving sense information from the passive, ion-sensitive electrode at active electronics integrated with the semiconductor substrate”).  Nie teaches pH determinations of samples (Figure 8; which reads on “providing an indication of an ion concentration of the material using the active electronics”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nie.

Regarding claim 3, Nie teaches the limitations of claims 1, 27 and 2, as outlined above.
Nie does not explicitly teach a plurality of microchannels.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Regarding claims 10 and 18, Nie teaches the limitations of claims 1 and 16, as outlined above.  The taught iridium oxide electrode is utilized as a pH-i.e., is an indicating electrode; 1st ¶, 3. Fabrication steps, p. 428-429).
Nie does not explicitly teach a plurality of indicating electrodes.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claims 1 and 10 above, and further in view of a published paper to M.A.G. Zevenbergen, et al. (“Solid state pH and chloride sensor with microfluidic reference electrode”, In 2016 IEEE International Electron Device Meeting (IEMD), p. IEDM16-627- IEDM16-630, Dec 2016; hereinafter, “Zevenbergen”).

Regarding claims 11 and 13, Nie teaches the limitations of claims 1 and 10, as outlined above.  Nie further teaches a quasi-reference electrode (2nd ¶, The design, p. 428).
Nie does not teach a reference in a container having reference material and an interface with the target material.
However, Zevenbergen discloses a microfluidic reference electrode for ion sensors on a silicon substrate (II. Sensor Concept), wherein an AgCl electrode serving as a reference electrode, which is placed in an internal electrolyte (i.e., a reference material) within a sealed chamber that is in connection with the 
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the reference system detailed by Zevenbergen into the apparatus described by Nie because it provides a reference that would be less influenced by the composition of the testing solution.

Allowable Subject Matter
Claims 14, 15, 17, 20, 22, 24, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Nie reference is the closest prior art to the indicated claim.  Nie does not teach or suggest a membrane or shield to the sensor chip, unlike required by claims 14 (which claim 15 depends from), 17, or 22 (which claim 24 depends from).  Also, Nie does not calibrate the sensor chip via adjusting calibration resistance, as required by instant claim 20.  Further, Nie does not teach a shield trace to protect the first passive electrode from interference.



Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet 
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
20 September 2021